917 F.2d 25
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Thomas Acker RUSSELL, Plaintiff-Appellant,v.Thomas EDMONDS, Sheriff, Defendant-Appellee,Donald Ester, Deputy, Defendant-Appellee,Kalamazoo County Board of Commissioners, Thomas N. Edmonds,Lisk, Captain, Marshall, Lieutenant, DavidParsons, Defendants-Appellees,Charles Hill, Deputy Sheriff, Defendant-Appellee,Gary Forn, Sergeant, Defendant-Appellee.
No. 90-1207 to 90-1211.
United States Court of Appeals, Sixth Circuit.
Oct. 24, 1990.

1
Before BOYCE F. MARTIN, Jr., and ALAN E. NORRIS, Circuit Judges, and WISEMAN, Chief District Judge.*

ORDER

2
Thomas Acker Russell appeals a judgment of the district court which dismissed his civil rights action.  Upon review of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Russell filed five separate complaints pursuant to 42 U.S.C. Sec. 1983 in the District Court for the Western District of Michigan.  Upon the consolidation of those causes of action, Russell filed an amended complaint in which he alleged that numerous conditions existing at the Kalamazoo County Jail constituted cruel and unusual punishment in violation of the eighth amendment.  Defendants responded to the complaint by seeking its dismissal in a motion for summary judgment.  Although admonished to file a response to the motion, Russell failed to do so and a magistrate recommended that the complaint be dismissed for failure to prosecute under Fed.R.Civ.P. 41(b).  Russell did not object to the magistrate's report and recommendation and the district court therefore entered a judgment in favor of defendants.  Russell then filed these appeals.


4
After a careful review of the record, this court has concluded that the district court did not err in dismissing the complaint for failure to prosecute.   See Bishop v. Cross, 790 F.2d 38, 39 (6th Cir.1986);  Carter v. City of Memphis, 636 F.2d 159, 161 (6th Cir.1980) (per curiam).  Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Thomas A. Wiseman, Jr., Chief U.S. District Judge for the Middle District of Tennessee, sitting by designation